



COURT OF APPEAL FOR ONTARIO

CITATION: Belanger v. Sudbury (Regional Municipality), 2017
    ONCA 546

DATE: 20170628

DOCKET: C61442

Strathy C.J.O., Cronk and Pepall JJ.A.

BETWEEN

Lisa Marie Belanger, Craig Belanger,

Christine Belanger, Lori Belanger,

Aime
    Belanger, Gail Kennedy and John Laughlin

Respondents (Plaintiffs)

and

The
    Regional Municipality of Sudbury and

The City
    of Greater Sudbury

Appellants (Defendants)

C. Kirk Boggs and David Litwin, for the appellant, The
    Regional Municipality of Sudbury

Paul J. Pape, Shantona Chaudhury, Jerome Morse and
    Joanna L. Nairn, for the respondents

Heard: May 10, 2017

On appeal from the judgment of Regional Senior Justice R.D.
    Gordon of the Superior Court of Justice, dated November 17, 2015, with reasons
    reported at 2015 ONSC 7071.

COSTS ENDORSEMENT

[1]

This courts reasons for judgment in
    this matter issued on May 26, 2017.  In those reasons, the court requested
    written submissions on costs from the parties.  The court has now received and
    reviewed those submissions.

[2]

Given the outcome of the appeal, the
    Bill of Costs filed by the respondents, and the matters at issue, the
    respondents are entitled to their costs of the appeal.  We fix those costs in
    the total amount of $95,000, inclusive of disbursements and all applicable
    taxes.

G.R.
    Strathy C.J.O.

E.A.
    Cronk J.A.

S.E.
    Pepall J.A.


